Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

This Communication is in response to applicants’ amendment filed on March 18, 2021.



Response to Amendment


Applicant has amended claims 1, 4-6, 12, 16-17, and 20; claims 3 is/are cancelled; claims 23-25 are newly added; and claims 1-2 and 4-25 are pending.





Terminal Disclaimer

The terminal disclaimer filed on March 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term prior patent No. 10,887646 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Claims 1-2 and 4-25 is/are allowed.
Claim 3 is/are cancelled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of a method comprising: receiving from each of a plurality of commentator applications corresponding commentary information relating to video content from at least one video source; sending at least 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAZU A MIAH/Primary Examiner, Art Unit 2441